 In the Matter of HILLMAN'S,INC.andUNITEDGROCERY&PRODUCEEMPLOYEESUNION,LOCAL 329,OF THE RETAIL, WHOLESALE & DE-PARTMENTSTORE UNION, CIOCase No. 13-R,3636.-Decided July 3, 1946Mr. Isaiah S. Dorlvwn,of Chicago, Ill., for the Company.Messrs. Francis HeislerandCharles Walters,andMrs. Susan Bui^nq,all of Chicago,Ill., for the CIO.Messrs. S. G.LippmanandVernon A. Housewright,of Chicago, Ill.,for the Retail Clerks.Daniel D. Carmell,by Messrs.LesterAsherandJoseph E. Oubbin-of Chicago,Ill., andMessrs.Sidney LensandFrank Socki,of Chicago,Ill., for the Building Service.Mr. MelvinJ.Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Grocery & Produce EmployeesUnion, Local 329, of the Retail, Wholesale & Department Store Union,CIO, herein called the CIO,alleging thata questionaffecting com-merce had arisen concerningthe representation of employees of Hill-man's, Inc.,Chicago, Illinois, herein called the Company, the NationalLabor RelationsBoard provided for an appropriate hearing upon duenotice before Robert Ackerberg, Trial Examiner.The hearing washeld at Chicago, Illinois, on June 10 and 12, 1946. The Company, theCIO, Retail Clerks International Protective Association, AFL, hereincalled the Retail Clerks, and United Grocery and Produce EmployeesUnion, Local 329, Building Service Employees, International Union,AFL, herein called the Building Service, appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties \ ereaffordedopportunity to file briefs with the Board.69 N. L.R. B., No. 34.282 HILLMAN'S, INC.283Upon the entire record in thecase, the Board makes the following :FINn1NCSOF FACT1.'1'111 iu .[NI?ss OF 'rill, ('O1II'.ANYIfilhnan's, Inc., is an Illinois corporation, with its principal officeand place of business in Chicago, Illinois. It owns and operates sevenstores in the city of Chicago. where it is engaged in the purchase, prep-aration, and sale of food and grocery products.Approximately 90percent of the products purchased by the Company is transported toit from points outside the State of Illinois.The gross annual salesof the Company exceed .$5,000,000, of which approximately 2 percentrepresents products shipped to points outside the State of Illinois.The Company does not contest the jurisdiction of the Board.We find that Hillman's, Inc., is engaged in commerce within the(leaning of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDUnited Grocery & Produce Employees Uni'un, Local 329, of theRetail,Wholesale & Department Store Union, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Retail Clerks International Protective Association is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.United Grocery and Produce Employees Union, Local 329, Build-mg Service Employees. International Union, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.Ti IE QUESTION CON('ERXIXG REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining represeutatlve of certain of the Company's em-ployees until the CIO has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (G) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe CIO requests a milt of all retail sales employees of the Com-pany regularly employed for , days or more per week as clerks, por-iApproximately75 percent of such purchasesismadewithin the State of Illinois 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDters, scrubwomen, elevator operators, window trimmers, watchmen,window washer, cooler men, stock men, checkers, wrappers, and as-sistant departmental managers, in the following departments: gro-cery, coffee and tea, butter and eggs, cheese, delicatessen, bakery, can-dy, wines and liquors, fruit and vegetable, nuts and gifts, assembly,country shipping, grocery packing, receiving room and platform, andcandy kitchen; but excluding employees hired for periods of less than3 days per week, temporary employees, warehouse employees, officeand clerical employees, telephone solicitors, designers, employees inthe advertising department, the registerman, restaurant, cafeteria,soda fountain and kitchen employees, employees of subsidiaries, buy-ers and assistant buyers, executives, confidential employees, employeesin the mayonnaise, nut roasting, ice cream and fruit stuffing depart-ments, employees covered by collective bargaining agreements withlabor organizations which did not appear at the hearing in this case 2and supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.The Company, the Building Service, and the Retail Clerks wouldexclude from the unit employees in the candy kitchen.The Com-pany and the Building Service otherwise agree with the unit proposedby the CIO. But the Retail Clerks would, in addition, include inthe unit all employees who work 8 or more hours per week and tele-phone solicitors, and would exclude porters, scrubwomen, elevatoroperators, window trimmers, watchmen, and the window washer; ittakes no position with respect to employees in the country shippingdepartment, and the receiving room and platform department .3Candy kitchen employees:The Company has approximately 10-1employees in its candy kitchen, who, unlike the other employees soughtby the CIO, are engaged in the manufacture of candy. The candykitchen is 1 of 5 departments engaged primarily in manufacturingproducts to be sold in the retail departments of the Conlpany.4Asindicated above, all parties agree to the exclusion of the employees inthe 4 other manufacturing departments. The manufacturing depart-ments, wherever located, are under common supervision, and are notsupervised by the individual store managers, although they are located'Testimony adduced at the lien rinz reveals that the Company has agreements with _\ ma 1-garnated Meat Cutters, AFL, for the butchers. Teamsters Union, AFL, for both truckdrivers and warehouse emploNeesEgg Candleia t'nion, Ah'L for the egg inndlers andwith unidentified labor organizations cotiermg the bakers and other crafts'The Company and the CIO have had collective bargaining agreements in 194.3. 1944, and1945The unit requested bi the CIO is substantialh the same as the contract unit, exceptthat employees in the candy kitchen were not included in the contract unit In addition,the contract unit included registermen, but all parties heneni agree that the onli regns-terman, Joseph Feir, is a supervisor } employee and should he excludedThe other manufacturing departments ale ma,onnaise nut roasting, ice cre.iai, andfl tilt stuffing, HILLMAN'S, INC.285in 2 of the Company's stores. Their supervisor reports directly to thevice president or president of the Company.While employees in thecandy kitchen have the same discount privileges,vacations,and hos-pitalization insurance as the retail sales employees, theyare on a sepa-rate pay roll, limited to the 5 manufacturing departments, and arehourly paid, whereas the bulk of the retail sales employees are weeklypaid.There is very little interchange of employeesbetween the candykitchen and the retail stores. Since the interests of the candy kitchenemployees lie with those of the retailsales employees,and since theyhave been excluded from the bargaining unit established by contractbetween the Company and the CIO,5 we shall exclude employees in thecandy kitchen from the unit hereinafter found appropriate.Telephone volioitors:The Company employs approximately 27telephone solicitors, who take orders and solicit business by telephone.6Although they are engaged in selling, thenature oftheirwork is sub-stantially different front that of the retail clerks, who meet customersface to face, and handle merchandise and money. Furthermore, tele-phone solicitors were not part of the unit established by prior con-tracts between the Company and the CIO.We shall, therefore, ex-clude telephone solicitors from the unit hereinafter found appropriate.Part-time regular employees:Althoughthe RetailClerks wouldinclude in the unit all regular employees who work 8 hours or moreper week, previous contracts between the Company and the CIO haveincluded only part-time regular employees who work 3days or moreweekly.Since we do not necessarily consider 3 days per week an un-reasonable criterion, and since this was the basis for determining in-clusion within the unit established by the agreement between the Com-pany and the CIO, we shall include in the unit hereinafter foundappropriate only employees who work 3 clays or more per week.Scrubwomen, elevator operators, the window: washer, watclonell andwindow trimmers:We find no merit in the contention of the RetailClerks that these employees should be excluded.Although their workdiffers from that of the retail sales employees, all employees in theseclassifications perform necessary functions in retailsalesestablish-ments, and their interests lie with those of the retailsalesemployees.Furthermore, they have been part of the contract unit establishedby collective bargaining between the Company and the CIO.Weshall, therefore, include scrubwomen, elevator operators, the windowwasher, watchmen and window trimmers in the unit hereinafter foundappropriate.Employees in the country shipping and receiving room and plat-form departments:Since these employees were part of the unit estab-Mattelof C J Petersenand C.F Lytle d/b/a Petersen& Lytle,60 N L It B 1070.Only oceasioua1I do they go about the storeRlth eustomeis 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDfished by contracts between the Company and theCIO, and sincethereis no objectionby any of the parties to their inclusion, we shallinclude employees in the country shipping and receiving room andplatform departments in the unit hereinafter found appropriate.We find that all retail employees of the Company employed for3 days or more per week as clerks, porters, scrubwomen, elevator op-erators,window trimmers, watchmen, window washer, cooler men,stock men, checkers, wrappers, and assistant departmental managers,in the following departments: grocery, coffee and tea, butter and eggs,cheese, delicatessen, bakery, candy, wines and liquors, fruit and vege-table, nuts and gifts, assembly, country shipping, grocery packing,and receiving room and platform; but excluding employees hired forperiods of less than 3 days per week, temporary employees, warehouseemployees, office and clerical employees, telephone solicitors, designers,employees in the advertising department, the registernlan, restaurant,cafeteria, soda fountain and kitchen employees, employees of sub-sidiaries, buyers and assistant buyers, executives, confidential em-ployees, employees in the mayonnaise, nut roasting, ice cream, fruitstuffing and candy kitchen departments, employees covered by col-lective bargainingagreements with labor organizations which did notappear at the hearing in this case,and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitutea unitappropriate for the purposes of collectivebargaining withinthe meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENT.1Tl\ EsWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in Ilie NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules andRegulations-Series 3. as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertainrepresenta-tives for thepurposesof collective bargaining with Hillman's, Inc.,Chicago,Illinois, anelection bysecretballot shall be conductedas earlyas possible, but not later than thirty (30) daysfrom the date of this HILLMAN'S, INC.287Direction, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Grocery& Produce Employees Union, Local 329, of the Retail, Wholesale &Department Store Union, CIO, or by Retail Clerks International Pro-tectiveAssociation, AFL, or by United Grocery and Produce Em-ployees Union, Local 329. Building Service Employees, InternationalUnion, AFL, for the purposes of collective bargaining, or by none ofthese organizations.MR. GERARD D. RErr.LY took no part in the consideration of the aboveDecision and Direction of Election.